843 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman Lee MOORE, Plaintiff-Appellant,v.J.H. SNODGRASS, Superintendent, Unit 22, Department ofCorrections, Edward W. Murray, Director of VirginiaDepartment of Corrections, B. Norris Vassar, Chairman,Virginia Parole Board, Julian U. Pugh, Manager, CentralCriminal Records of Corrections, Defendants-Appellees.
No. 87-6586.
United States Court of Appeals, Fourth Circuit.
Submitted March 8, 1988.Decided March 31, 1988.

Herman Lee Moore, appellant pro se.
Michael A. Likavec, Office of Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, WIDENER, and K.K. HALL, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.*   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Moore v. Snodgrass, C/A No. 87-83-N (E.D.Va. July 23, 1987 and August 19, 1987).


2
AFFIRMED.



*
 Although the district court failed to afford appellant the notice required by Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), we find this error harmless as appellant submitted a "motion to traverse" and an affidavit in response to the defendants' motion for summary judgment and no material facts were in dispute